Citation Nr: 1729108	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent since March 27, 2012, for peptic ulcer disease (PUD).

2. Entitlement to service connection for rheumatoid arthritis.

3. Entitlement to service connection for a lumbar spine disorder.

4. Entitlement to service connection for a cervical spine disorder.

5. Entitlement to service connection for a psychiatric disorder, to include depression.

6. Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. In a July 2014 written statement submitted by his then-authorized representative, the Veteran requested a transfer of his VBMS electronic folder to the St. Petersburg/Tampa RO in Florida.

In June 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the VBMS electronic file.

The Board has re-characterized the issue of entitlement to service connection for major depressive disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

The issue of reimbursement for medical expenses has been raised by the record in a statement made during the June 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).  

The issues of an increased rating for PUD and entitlement to service connection for lumbar spine and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran withdrew his claims of entitlement to service connection for rheumatoid arthritis, a cervical spine disorder and diverticulitis in his May 2013 VA Form 9 and during the June 2016 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals on the issues of entitlement to service connection for rheumatoid arthritis, a cervical spine disorder, and diverticulitis have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.  

The Veteran requested the withdrawal of his claims for entitlement to service connection for rheumatoid arthritis, a cervical spine disorder, and diverticulitis in his May 2013 VA Form 9 written statement. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review this claim and it is therefore dismissed.



ORDER

The issue of entitlement to service connection for rheumatoid arthritis is dismissed.

The issue of entitlement to service connection for a cervical spine disorder is dismissed.

The issue of entitlement to service connection for diverticulitis is dismissed.


REMAND

The Board has determined that additional development of the remaining claims is necessary. The Veteran noted during his June 2016 Board hearing that he received treatment at the VA Medical Center (VAMC) in Northport, New York, prior to moving to Florida. The April 2013 statement of the case (SOC) noted the RO reviewed medical records from the Northport VAMC for the period June 2004 to April 2013. These records are missing from the VBMS electronic file. In addition, the Veteran stated in his May 2013 VA Form 9 that he possessed treatment records that indicate he was treated for back problems while in service. Finally, the Veteran stated in his Board hearing that he is receiving Social Security Disability Insurance benefits based in part on his lumbar spine and peptic ulcer disabilities. The Board must remand these claims in order to associate these treatment records and Social Security Administration (SSA) records with the VBMS electronic file.  

In addition, the Veteran must be afforded medical examinations to determine the nature and etiology of any current psychiatric diagnoses and the current severity of his PUD.

Accordingly, the case is REMANDED for the following action:

1. Associate any missing or outstanding VA treatment records from the Northport VAMC with the VBMS electronic file. 

2. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the VBMS electronic file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the VBMS electronic file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

3. Request from the appropriate entity all available service treatment and service personnel records not already of record and associate them with the VBMS electronic file.

4. Obtain the Veteran's SSA records, to include the most recent determination for Social Security Disability Insurance benefits and the records upon which the determination was based. All SSA records should be associated with the record. If any of the records are unavailable, clearly document the VBMS electronic file to that effect and notify the Veteran of any inability to obtain these records. 

Following the obtaining of these records, the RO should determine if any additional development is warranted with regards to the Veteran's claim for entitlement to service connection for a lumbar spine disorder. Medical examinations should be considered only if appropriate given the status of the record after the obtaining of additional records has occurred.

5. After associating any missing or outstanding treatment records with the VBMS electronic file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorders. The entire VBMS electronic file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A comprehensive explanation should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran currently have any psychiatric diagnoses?

b) If yes, are any of the Veteran's current psychiatric diagnoses incurred in service or caused by an in-service injury, event or illness?

c) Are any of the Veteran's current psychiatric diagnoses proximately due to or aggravated by the Veteran's service-connected PUD?

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The Veteran's entrance and separation examinations do not indicate any abnormal psychiatric conditions.

* The Veteran's service treatment records do not indicate any complaints, diagnoses or treatment for any abnormal psychiatric conditions.

* The Veteran reported, during a May 1983 VA medical examination for recurrent back and ulcer pain, that he was tense, depressed and anxious. The examiner noted the Veteran stated he felt like killing himself.  

* The Veteran stated in his May 2013 VA Form 9 that his depression is related to his service-connected PUD.

* VA treatment records from New York Hospital indicate the Veteran was diagnosed with depression at VAMC Northport.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinions cannot be made without resorting to speculation. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

6. Schedule the Veteran for an appropriate VA examination to determine the severity of his peptic ulcer disease. The entire VBMS electronic file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered. IN PARTICULAR, THE EXAMINER MUST ASCERTAIN WHETHER THE VETERAN HAS SUSTAINE WEIGHT LOSS AND OR/ANEMIA AS A RESULT OF THE DISORDER

7. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


